Per Curiam.
The Quarter Sessions had undoubted jurisdiction. The object of the legislature was to amend the plan as confirmed, leaving the existing law in force as regards the rights and remedies of the parties; not to lay out a new and independent street. As to the objection that the viewers conversed with the owners of property adjoining, in the absence of the parties interested, we see nothing wrong in that. An inquest of this sort is restrained to no peculiar species of evidence, and may resort to any source of information which the members of it may think proper — even the evidence of their senses. The subject of the remaining exception, is not properly within our cognizance. We are restrained not only by the decision in the Schuylkill Falls Road, 2 Binney, 250, and the Road from Penn’s Grove to Concord, 4 Yeates, 372, but by our own rule, from entering, in cases of this kind, into the merits, or determining facts on depositions; and whatever we may think of the justice of the report, it can have no influence on our judgment as to the regularity of the proceedings.
Proceedings affirmed.